Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-6) in the reply filed on 11/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aunet et al (US Pat No. 4,933,092A published 06/12/1990; hereinafter Aunet).
Regarding claim 1, Aunet teaches a liquid sample processing method comprising: performing, by using a first filter (the first matrix (38) contains an agglutinating agent and has an inlet (34) and an outlet – column 6 lines 26-28), a first filtration on a liquid sample (a matrix having a relatively large pore size which provides a high rate of flow, but wherein not all the red blood cells are retained by the matrix – column 6 lines 46-49), the liquid sample containing blood cells and measurement objects smaller than the blood cells (determination of a specific blood analyte – column 6 line 30), the first filter having a first filtration resistance against the measurement objects (a specific blood analyte flows through the first matrix – column 6 line 30) and a second filtration resistance against the blood cells (less than all the red blood cells present in a whole blood sample become agglutinated and are retained in the matrix – column 5 lines 35-37), and the first filtration resistance being smaller than the second filtration resistance, so that the measurement objects generally pass through faster than the blood cells (a matrix having a relatively large pore size which provides a high rate of flow, but wherein not all the red blood cells are retained by the matrix – column 6 lines 46-49); and 
performing, by using a second filter, a second filtration on a filtrate from the first filter (the red blood cells remaining in the plasma or serum are subjected to subsequent filtration steps utilizing secondary matrices – column 6 lines 49-50), the filtrate containing the measurement objects, while the blood cells are retained on the first filter (The second matrix (40) contains some of the reagents necessary for the determination of a specific blood analyte – column 6 lines 28-30), to selectively permeate the measurement objects by size so as to obtain a final filtrate in which the blood cells are removed out of the liquid sample (red blood cell agglutinating agents, such that "clear" plasma or serum is produced – column 6 lines 52-55).
Regarding claim 2, Aunet teaches the liquid sample processing method according to claim 1, wherein in the first filtration, the liquid sample is filtered by depth filtration (a matrix of hydrophilic sintered porous material further characterized by a pore size selected such that individual blood cells will pass through the matrix but wherein agglutinated blood cells will be retained by the matrix – column 2 lines 45-51).
Regarding claim 3, Aunet teaches the liquid sample processing method according to claim 1, wherein in the second filtration, the filtrate containing the measurement objects is filtered by surface filtration (filter means such as filter paper may be used to induce the flow of plasma or serum by capillary action out of the matrix – column 8 lines 46-50) (Aunet teaches filter paper performs surface filtration).
Regarding claim 4, Aunet teaches the liquid sample processing method according to claim 1, further comprising: filtering out the measurement objects from the final filtrate obtained after the second filtration (third matrix (86) is designed to retain and receive within its void space a selected predetermined volume of plasma which is then washed into a receiving cuvette – column 7 lines 39-41).
Regarding claim 6, Aunet teaches the liquid sample processing method according to claim 1, wherein the first filtration and the second filtration is performed by applying a pressure to the first filter from the primary side thereof (external means can include the use of positive hydrostatic pressure such as may be obtained by application of additional blood sample or elution buffer to the matrix – column 8 clines 44-47), or by reducing a pressure inside the second filter from the secondary side thereof, or both.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aunet in view of (US20070298451A1 published 12/27/2007; hereinafter Ribault)
Regarding claim 5, Aunet teaches the liquid sample processing method according to claim 1. 
However, Aunet does not teach wherein the measurement objects are microorganisms.
Ribault teaches a filtration method for preparation of a sample for the microbiological analysis wherein the measurement objects are microorganisms (prepare a sample in which selection has been made of only the microorganisms, the bacteria and/or viruses in the example given above, belonging to the types of microorganisms which it is desired to detect – paragraph 5). Ribault teaches that is would be advantageous to select only the desired microorganism because other eukaryote cells may hinder the analysis of bacteria and viruses either by detection of false negatives or by perturbing the reading of the results in the case of fast detection (paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify method, as taught by Aunet, with the filtration method, taught by Ribault, to gain the above function and advantages. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Aunet and Ribault teach filtration methods for biological samples.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17071274 (hereinafter ‘274) (published 04/2021 as US20210113968A1). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘274 teaches the method of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, ‘274 teaches a liquid sample processing method comprising: 
performing, by using a first filter, a first filtration on a liquid sample, the liquid sample containing blood cells and measurement objects smaller than the blood cells (removing the blood cells includes performing, by using a first filter, a first filtration on the liquid sample – claim 7), the first filter having a first filtration resistance against the measurement objects and a second filtration resistance against the blood cells (first filter having a filtration resistance against the microorganisms smaller than a filtration resistance against the blood cells – claim 7), and the first filtration resistance being smaller than the second filtration resistance, so that the measurement objects generally pass through faster than the blood cells (so that the microorganisms generally pass through faster than the blood cells – claim 7); and 
performing, by using a second filter, a second filtration on a filtrate from the first filter, the filtrate containing the measurement objects, while the blood cells are retained on the first filter (a second filtration on a filtrate containing the microorganisms, while the blood cells are retained on the first filter – claim 7), to selectively permeate the measurement objects by size (a second filtration on a filtrate containing the microorganisms, while the blood cells are retained on the first filter, to selectively permeate the microorganisms by size, and the removing the blood cells – claim 7) so as to obtain a final filtrate in which the blood cells are removed out of the liquid sample.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.C.S./
Examiner, Art Unit 1796                                                                                                                                                                                         
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796